Citation Nr: 1008837	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, 
including as secondary to service-connected bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1981 
to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a claim 
for "service connection for mild lumbar spondylytic changes 
and mild degenerative disc disease, lumbar spine (claimed as 
low back condition secondary to service connected knees)."  

In February 2009, the Veteran testified before the 
undersigned at a Board hearing.  A transcript has been 
associated with the file.  


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
back disability had its clinical onset in service or is 
otherwise related to service or to the service-connected 
bilateral knee disability.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service nor is it proximately due to, or the result of, the 
service-connected bilateral knee disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009), 3.310 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In April 2003 and February 2007 letters, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009), the 
pertinent provisions of the Veterans Claims Assistance Act 
(VCAA).  The RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In the 
February 2007 letter, the RO notified the Veteran of 
information and evidence necessary to substantiate his claim 
for secondary service connection.  The letter also informed 
the Veteran of the process by which initial disability 
ratings and effective dates are assigned.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds the duty to notify has been fulfilled.  

The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the service 
connection claim on appeal.  Service treatment records are in 
the file.  All relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  He was given VA examinations in June 
2003 and March 2008.  

II. Legal Criteria 

        A.  In General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

	B.  Secondary Service Connection

Regulations provide that service connection is warranted for 
a disability which is aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  

It is noted that recently (effective October 10, 2006) 38 
C.F.R. § 3.310, proximate results, secondary conditions, was 
revised in order to more thoroughly reflect the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) that secondary service 
connection is available for chronic aggravation of a 
nonservice-connected disorder. Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.

In reaching the determination as to aggravation of a 
nonservice-connected disability, the baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  These 
findings as to baseline and current levels of severity are to 
be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder. 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).
 
Here, the Veteran filed his claim in October 2002.  Clearly, 
the new regulation is restrictive and the Board shall not 
give impermissibly retroactive effect to the new regulation 
in this case.  See 38 C.F.R. § 3.310 (2009).  Instead, the 
Board will apply the old version of the regulation, which 
favors the claimant.  See 38 C.F.R. § 3.310 (2006).  

III. Analysis

The Veteran is service-connected for three separate knee 
disabilities.  This includes internal derangement of the left 
knee with chondromalacia; initially effective April 28, 1989, 
and now at 30 percent disabling.  He is service-connected for 
right knee chondromalacia of the patella, which was initially 
effective April 28, 1989, and is now at 30 percent disabling.  
He is service-connected for degenerative joint disease of the 
right knee; effective July 1, 1997, and currently at 
10 percent disabling.  

In October 2002, the Veteran filed his claim stating: "I 
have a very sharp pain when I bend over-I believe this to be 
secondary to my [service-connected] knee problems."  At the 
February 2009 Board hearing, he said bending aggravates his 
back (Transcript, p 13).  

Service treatment records or reports of medical history from 
August 1981, May 1984 and May 1986 do not show any complaints 
or treatment with regard to the Veteran's back.  Other 
records also do not list complaints of, treatment for or a 
diagnosis of a back disability.  

At an August 1997 VA examination for the joints, the Veteran 
reported having a fall in 1992 and being in a motor vehicle 
accident the same year.  No back issues were reported.  

In October 2002, the Veteran reported low back pain to VA and 
a private doctor.  A VA Initial primary care note from that 
month shows an assessment of low back pain.  A record from 
Dr. Carlos from October 2002 shows the Veteran complained of 
back pain for the past five days that appeared to be getting 
progressively worse.  He complained of radicular symptoms as 
well.  No trauma was noted.  Tenderness was noted as well as 
decreased range of motion secondary to pain.  A magnetic 
resonance imaging report (MRI) was needed.  Later that month, 
another record showed the Veteran had a bulging disc.  The 
diagnosis was chronic lumbosacral strain with degenerative 
disc disease and arthritis.  He was to start physical 
therapy.  

An October 2002 private MRI of the lumbar spine showed a 
result of mild lumbar spondylytic changes and mild 
degenerative disc disease with broad-based disk bulges.  
There is no evidence for a focal lumbar herniated disk.  

A November 2002 VA radiology note showed a negative 
lumbosacral spine.  

A November 2002 work health document with the subject line 
"per your request on lifting trash cans" and signed by a 
plant safety specialist addresses a work accident.  The 
Veteran stated he was unable to bend at the knees; instead he 
bends at the back to lift due to his knees.  The Veteran was 
recommended for "a fitness for duty" because the writer 
felt the Veteran would continue to injure his back due to not 
being able to bend at the knees.  

An April 2003 record from Dr. Keller shows the Veteran 
reported relatively constant low back pain which would 
occasionally shoot into the legs.  It was made worse with 
bending.  There was no deformity of the back, but the Veteran 
had increased pain on flexion.  The impression was mechanical 
back pain.  

A June 2003 VA examination report mainly addressing the knees 
showed the examiner opined that the Veteran had no 
significant back disability.  As a result, the bilateral knee 
disability had not resulted in a back disability.  The report 
also noted that in 1992, the Veteran injured his left knee 
when he fell at work and injured it again when he was in a 
motor vehicle accident.  About two years ago, he noticed 
onset of low back pain.  He asserted that he used his back to 
compensate for the fact that he could not use his knees to 
squat.  He complained of constant low back pain which 
occasionally radiated down to the right foot.  His back pain 
was aggravated by bending and relieved by Vioxx.  An MRI from 
a private doctor from October 2002 was reported as showing 
mild degenerative disc disease with bulges at several levels.  

Physical examination revealed the Veteran walked with normal 
gait and had a straight spine.  There was no tenderness or 
muscle spasm around the spine.  He would forward flex about 
20 degrees before complaining of muscle spasm.  The rest of 
the motions were normal.  Reflexes and sensation were intact 
in both lower extremities.  X-rays of the spine showed that 
vertebral heights were maintained as were the intervertebral 
disk spaces.  There were no evidence of degenerative disc 
disease and no evidence of any arthritic changes.  The X-rays 
were compared to those taken in November 2002 and there was 
no change.  

A March 2004 record from Dr. Hardy states: 

Clearly there is a common association between the 
low back pain and the inability to use the knee 
to protect the back which is typically taught to 
protect ones (sic) back by using their knees, 
which obviously puts this patient at a greater 
risk for ongoing back symptoms as identified by 
Dr. Keller.  

He went on to state there was little that could be done for 
the Veteran's knees.  

In July 2005, a record from Dr. Carlos stated that he 
suspected the Veteran's back pain was secondary to 
degenerative disc disease.  An August 2005 Dr. Keller record 
showed the Veteran had another MRI because the doctor 
suspected that his pain was arising from degenerative changes 
in the lumbar spine.  Bulging and protrusion of discs were 
noted from L1-L3.  A steroid injection was recommended.  The 
Veteran saw Dr. Savarese in August 2005 an epidural injection 
was again recommended.  The impression was possible right L2 
radiculitis.  

An August 2005 private radiology record showed disk bulges of 
L1-L2 and L2-L3.  

The Veteran saw Dr. Savarese again in February 2006.  It was 
noted that the back pain was "not as bad," and felt good 
for half the year.  "Inspection of lumbar spine is 
essentially normal.  Upon palpation he has some mild 
tenderness in the right sided paraspinals. Range of motion of 
lumbar spine is normal."  

In February 2008, a private radiology record showed an 
impression of mild degenerative disc disease for the cervical 
spine.  

At a March 2008 VA examination of the spine, the examiner 
reviewed the claim file and medical records; including the 
March 2004 statement of Dr. Hardy.  Degenerative disc disease 
was noted at L1-2 and L2-3 per a record discussing the August 
2005 MRI results.  The examiner noted the VA examination 
report from June 2003 showing no significant back disability.  

The Veteran reported that "for years" he used his back more 
than his knees because he couldn't bend at knees due to pain 
in the bilateral knees.  He reported low back pain with 
radiation to the left hip.  He had constant pain daily, which 
was worse with certain movements.  He no longer took 
medications for his back and did not use assistive devices.  
He reported stiffness and moderate, constant nagging pain.  
The pain radiated up to his left shoulder and down to his 
left hip.  

His gait was normal.  He had no spasm, atrophy, guarding, 
pain with motion, tenderness, or weakness.  Sensory, motor, 
and reflex examinations were all normal.  
Some reduced range of motion of the lumbar spine was noted.  
Effects on daily activities were noted.  

The examiner opined that the Veteran's back disability was 
less likely as not caused by his service-connected bilateral 
knee disability.  The reasoning behind this opinion was that 
there is no objective medical evidence to support the 
Veteran's contention.  The examiner noted that an MRI dated 
August 2005 showed bulging discs of the lumbar spine and a 
moderately antalgic gait noted by a medical provider; on the 
date of the examination the Veteran presented wearing sandals 
and had no significant gait abnormality.  The examiner also 
stated that medical literature reported that it was unlikely 
that knee injuries (meniscal tears, chondromalacia of 
etcetera) which cause a mild or moderate degree of limping 
over a relatively short period of time would have any major 
detrimental effect on the lumbar spine.  

In terms of aggravation, the examiner went on to comment that 
the Veteran's service-connected bilateral knee disability is 
unlikely to create load transmission of any significant 
magnitude to cause any additional stress on the spine.  She 
noted that lumbar spine disc disease was not caused by a 
bilateral knee disability and the possibility of an 
intercurrent lumbar spine injury was unknown.  

The Board finds that service connection for a back 
disability, on a direct or secondary basis, is not warranted.  
In terms of direct service connection, the Veteran does not 
assert he has had a back disability since or in service.  
Service treatment and other private medical records do not 
show a back disability in or since service.  As a result, the 
claim is denied on a direct basis under 38 C.F.R. § 3.303(b).  

As for secondary service connection, the Board recognizes 
that two conflicting medical opinions were given in this 
case.  When assessing the probative value of a medical 
opinion, the access to claims files and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Court has held that claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2009).  

The Board finds the March 2008 examiner's opinion to be the 
most accurate and articulate opinion in the claims file.  The 
examiner reviewed the file (including the prior opinions), 
interviewed the Veteran, conducted a physical examination, 
and provided a thorough opinion based on the facts.  The 
examiner reviewed records that showed the Veteran had been 
diagnosed with arthritis as well as degenerative disc disease 
in the past.  In doing so, the examiner found (as Dr. Keller 
saw in August 2005) that the Veteran's degenerative disc 
disease was the most significant of his back disabilities.  
Overall, no knee disability was shown to have a major effect 
on the lumbar spine.  

The examiner explained how both limping and load 
transmissions from the service connected knee disabilities do 
not cause or aggravate the Veteran's back disabilities.  
Degenerative disc disease is not caused by limping or 
additional stress on the spine.  Arthritis, noted as minimal 
in an October 2002 private MRI and not noted on the August 
2005 private MRI, was also not linked to the knees.  

The March 2008 examiner noted the lack of medical evidence to 
support the Veteran's contention that bending caused or 
aggravated his back disability.  In his March 2004 record, 
Dr. Hardy seemed to be saying it was common knowledge that if 
one could not use one's knees to protect one's back, there 
was a potential risk of back problems.  Dr. Hardy was vague 
on the nature of the exact back symptoms the Veteran was at 
risk of receiving and did not state that the Veteran 
currently had symptoms caused by such bending.  The statement 
was not at all particular to the Veteran's circumstances, as 
the March 2008 examiner's opinion was exactly on point.  As a 
result, Dr. Hardy's statement is afforded less weight.  

Also afforded less weight is the November 2002 work health 
document for the same reasons as Dr. Hardy's March 2004 
statement; it is a vague, broad statement that guesses what 
might happen and is not particular to the Veteran.  
Additionally, there is no showing that the writer had any 
medical training or is competent to make such a prediction.  

A clear preponderance of the evidence is against the claim 
for service connection for a back disability, including 
degenerative disc disease and arthritis, on a direct and 
secondary basis.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for a back disability, on a direct basis 
and as secondary to a service-connected bilateral knee 
disability, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


